                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 EIGHT MILE STYLE, LLC and MARTIN
 AFFILIATED, LLC
                                Plaintiffs,             Case No. 3:19-cv-00736
 v.                                                     District Judge Aleta A. Trauger
 SPOTIFY USA INC.,

                                Defendant.

______________________________________________________________________________

           JOINT MOTION FOR EXTENSION OF TIME TO FILE RESPONSE


        Plaintiffs Eight Mile Style, LLC and Martin Affiliated, LLC (collectively, “Plaintiffs”) and

Defendant Spotify USA Inc. (“Defendant”) hereby provide notice that they agree and stipulate that

Defendant’s period to respond to the complaint shall be extended by sixty (60) days to October 28,

2019. This is Defendant’s first request for extension of time to respond. Defendant specifically

reserves all rights to request a change of venue under 28 U.S.C. § 1404 and/or assert any and all

defenses including, but not limited to, lack of personal jurisdiction, improper venue, lack of

standing, and other applicable defenses. Plaintiffs reserve the rights to object to any defense

asserted by Defendant and oppose any such motion filed by Defendant.

        Wherefore, the parties respectfully request the Court extend Defendant’s period to respond

to the complaint by sixty (60) days to October 28, 2019.




                                                 1


      Case 3:19-cv-00736 Document 11 Filed 09/06/19 Page 1 of 3 PageID #: 156
                                       Respectfully submitted,

                                        KING & BALLOW

                                        /s/ Richard S. Busch (w/ permission)
                                        Richard S. Busch (TN BPR No. 14594)
                                        315 Union Street, Suite 1100
                                        Nashville, Tennessee 37201
                                        Telephone: (615) 726-5422
                                        Facsimile: (615) 726-5417
                                        Email: rbusch@kingballow.com

                                        Counsel for Plaintiffs



                                        MILLER LEGAL PARTNERS PLLC


                                        /s/ Samuel F. Miller
                                        Samuel F. Miller (BPR No. 022936)
                                        Fifth Third Center – Suite 2000
                                        424 Church Street
                                        Nashville, TN 37219
                                        Telephone/Fax: (615) 988.9011
                                        Email: smiller@millerlegalpartners.com

                                        Counsel for Defendant




                                   2
Case 3:19-cv-00736 Document 11 Filed 09/06/19 Page 2 of 3 PageID #: 157
                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 6, 2019, a copy of the foregoing JOINT MOTION
FOR EXTENSION OF TIME TO FILE RESPONSE was filed electronically. Notice of this filing
will be sent by operation of the Court’s electronic filing system to all parties indicated on the
electronic filing receipt. All other parties will be served by regular U.S. mail. Parties may
access this filing through the Court’s electronic filing system.


                                             Richard S. Busch
                                             King & Ballow
                                             315 Union Street, Suite 1100
                                             Nashville. Tennessee 37201
                                             rbusch@kingballow.com

                                             James Franklin Blumstein
                                             Of Counsel
                                             Vanderbilt University
                                             131 21st Avenue South
                                             Nashville, TN 37203
                                             james.blumstein@vanderbilt.edu


                                                        /s/ Samuel F. Miller




                                                  3
    Case 3:19-cv-00736 Document 11 Filed 09/06/19 Page 3 of 3 PageID #: 158
